PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(For purchasers resident in the United States)
 

TO:   WESCORP ENERGY INC. (the “Corporation”)       AND TO:    BRYAN & COMPANY
LLP, Barristers and Solicitors
2600, 10180 - 101 Street
Edmonton, AB T5J 3Y2
Attention: Robert J. Bruggeman



Private Placement of up to 10,000,000 units (the “Units”) at US$0.50 per Unit,
each Unit consisting of one share of common stock with a par value of $0.0001 (a
“Common Share”) and one non-transferable share purchase warrant (a “Warrant”).
Each Warrant will entitle the Subscriber to subscribe for one additional Common
Share at a price of US$0.75 per share at any time up to 4:00 p.m. (the "Time of
Expiry") local time in Edmonton, Alberta on that date which is 24 months from
the date of issue (the "Expiry Date"). After six months from the date of issue,
the Warrants shall be deemed exercised, in accordance with their terms, at any
time prior to the Time of Expiry on the Expiry Date if the weighted average
trading price of the Corporation's Common Shares as traded on the NASD OTC
Bulletin Board for the previous ten (10) trading days was at least $1.50 per
Common Share. In the event that the aggregate exercise price for the Warrants is
not tendered to the Corporation with 30 days of their deemed exercise, at the
option of the Corporation, such Warrants will be deemed cancelled and of no
force and effect. If the Warrant is not tendered to the Corporation by the
expiry date, such Warrant will be deemed cancelled and of no force and effect.
The Units, the Common Shares and the Warrants are collectively referred to in
this Agreement as the “Securities”.
 
Subject to the terms and conditions contained in this subscription agreement,
including the terms and conditions set forth in Schedule “A” hereto, we, the
undersigned, hereby irrevocably subscribe for and agree to purchase Units of the
Corporation in the amount set forth below.


 
(Name of Subscriber - please print)
 
By:  
(Authorized Signature)
 
 
(Official Capacity or Title - please print)
 
 
(Please print name of individual whose signature appears above if different than
the name of the Subscriber printed above.)
 
Register Units as set forth below:
 
(Name)
 
 
(Account Reference, if applicable)
 
 
(Subscriber's address)
 
 
(Telephone Number)
 
(Fax Number)
 
(Email Address)
 
 
 
Principal Amount of Units Purchased
 
 
 
 
Number of securities of the Corporation held prior to purchase of the Units
 
 
Deliver the Units as set forth below:
 
 
 
(Name)
 
 
(Account reference, if applicable)
 
 
(Contact Name)
 
 
(Address)
 
 
 
(Telephone Number)

 

--------------------------------------------------------------------------------


 
All dollar amounts referred to in this agreement are in US dollars.
 
These securities are restricted securities as that term is defined in Rule 144
under the United States Securities Act of 1933 (the “U.S. Securities Act”). As
restricted securities, they may be resold only in accordance with Rule 144 under
the U.S. Securities Act or pursuant to an effective registration statement under
the U.S. Securities Act or an exemption from the U.S. Securities Act. Hedging
transactions involving these securities may not be conducted unless in
compliance with the U.S. Securities Act.
 
These securities have not been registered with the United States Securities and
Exchange Commission or the securities commission of any state. This subscription
agreement does not constitute an offer to sell nor a solicitation of an offer to
buy the securities in any jurisdiction in which such offer or solicitation would
be unlawful. The securities may not be resold or transferred except as permitted
pursuant to registration under the U.S. Securities Act or an exemption from it.
 
These securities have not been recommended by any federal or state securities
commission or regulatory authority. Furthermore, the foregoing authorities have
not reviewed, confirmed or determined the accuracy or adequacy of this document.
Any representation to the contrary is a criminal offence.
 
ACCEPTANCE: The Corporation hereby accepts the above subscription this ______
day of ______________, 2006.
 

        WESCORP ENERGY INC.  
   
   
   
Per:
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
SCHEDULE "A"
 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR
 
UNITS OF WESCORP ENERGY INC.
 

1.  
Acknowledgements re: Hold Periods and Resale Restrictions

 
We understand and acknowledge the following:
 

(a)  
the Warrants are not assignable or transferable without the prior written
consent of the Corporation;

 

(b)  
Warrants may be exercised- in full or in part- by tendering notice and funds to
the corporation, at any time up to 4 pm, the “time of expiry”, 24 months from
the date of issue. At the “time of expiry” any remaining unexercised Warrants
shall be “deemed exercised” ;the Warrants shall be deemed exercised, in
accordance with their terms, at any time after six months from the date of issue
and prior to the Time of Expiry on the Expiry Date if the weighted average
trading price of the Corporation’s Common Shares as traded on the NASD OTC
Bulletin Board for the previous ten(10) trading days was at least $1.50 per
Common Share;

 

(c)  
notwithstanding the exercise of the Warrants, the Corporation shall not be
obligated to issue the Common Shares issuable on the exercise of the Warrants
unless and until the funds representing the exercise price have been tendered to
the Corporation and all other terms and conditions of the certificates
representing the Warrants have been complied with by the holder;

 

(d)  
in the event that the aggregate exercise for the Warrants is not tendered to the
Corporation at 4 pm on the day of their deemed exercise, such any remaining
unexercised Warrants will be deemed cancelled and of no force and effect;

 

(e)  
we have been advised to consult our own legal advisers in connection with any
applicable statutory hold periods and resale restrictions in the United States,
relating to the Units and the Common Shares issuable upon the exercise of the
Warrants and no representation has been made by the Corporation or its
representatives respecting the applicable statutory hold period or resale
restrictions;

 

(f)  
we are solely responsible (and the Corporation is not in any way responsible)
for compliance with applicable hold periods and resale restrictions, including
without limitation the filing of any documentation and, if applicable, the
payment of any fees with any applicable securities regulatory authority, and
that we, and (if applicable) others on whose behalf we are contracting
hereunder, are aware that we, and (if applicable) such others, may not be able
to resell the Units or the Common Shares issuable upon the exercise of the
Warrants except in accordance with limited exceptions under applicable
securities legislation and regulatory policy and we and, if applicable, others
on whose behalf we are contracting hereunder, will not sell, resell or otherwise
transfer the Units and the Common Shares issuable upon the exercise of the
Warrants except in compliance with applicable laws; and

 

(g)  
we, on our own behalf and (if applicable) on behalf of others for whom we are
contracting hereunder, specifically agree that we will not offer, sell, pledge
or otherwise transfer the Units or the Common Shares issuable upon the exercise
of the Warrants except: (i) to the Corporation; or (ii) inside the United States
in a transaction, (A) made in compliance with an exemption from registration
under the U.S. Securities Act provided by Rule 144 or Rule 144A thereunder, if
available, and any applicable state securities laws of the United States or (B)
in a transaction exempt from registration requirements under the U.S. Securities
Act and any applicable state securities laws of the United States; we understand
that the Units and the Common Shares issuable upon the exercise of the Warrants
will bear a legend to the foregoing effect and that prior to any transfer
pursuant to the foregoing clauses (ii) and (iii), the Corporation may require
that the seller furnish the Corporation and the Corporation's transfer agent
with an opinion of counsel of recognized standing, in substance and form
satisfactory to the Corporation, that such transfer is exempt from registration
under the U.S. Securities Act and any applicable state securities laws; we
understand and acknowledge that the certificates for the Units and the Common
Shares issuable upon the exercise of the Warrants and any certificates issued in
replacement thereof or exchange therefor, shall have endorsed thereon a legend
reflecting such restrictions on transfer; and we understand and acknowledge that
the Corporation is not obligated to file and has no present intention of filing
with the United States Securities and Exchange Commission or with any state
securities administrator or commission any registration statement in respect of
resales of the Units or the Common Shares issuable upon the exercise of the
Warrants in the United States.

 
A-1

--------------------------------------------------------------------------------


 

2.  
Delivery and Payment

 
We agree that the following must be delivered to the Corporation c/o Bryan &
Company LLP, Barristers and Solicitors, 2600 Manulife Place, 10180 - 101 Street,
Edmonton, Alberta T5J 3Y2, Attention: Robert J. Bruggeman, or by fax at (780)
428-6324:
 

(a)  
a certified cheque, bank draft, money order or wire transfer payable to“Bryan &
Company LLP In Trust”, representing the aggregate purchase price payable by us
for the Units, unless other payment arrangements acceptable to the Corporation
have been made. The entire purchase price for the Units must be paid at the time
of subscription;

 

(b)  
one completed and duly signed copy of this subscription agreement together with
the exemption certification completed in the form attached hereto as Schedule
"B";

 

(c)  
such other documents as may be required pursuant to terms of this subscription
agreement; and

 

(d)  
all other documentation as may be required by applicable securities legislation.

 

3.  
Closing

 
The Units herein subscribed for will be issued in connection with the creation,
issue and sale (the "Offering") of Units totalling, in the aggregate, a minimum
of US$500,000 (the "Minimum Amount") and up to a maximum of US$5,000,000 (the
"Maximum Amount").
 
Delivery of and payment for the Units (the “Closing”) will be completed at the
offices of Bryan & Company LLP, 2600 Manulife Place, 10180 - 101 Street,
Edmonton, Alberta T5J 3Y2 upon the Corporation receiving subscriptions for at
least the Minimum Amount. After receiving the Minimum Amount, the Corporation
contemplates multiple Closings which will take place on such dates as may be
determined by the Corporation until the Maximum Amount is achieved. Prior to
acceptance of this subscription by the Corporation, the Corporation is at
liberty to terminate the Offering at any time (whether or not the Minimum Amount
is achieved) should market conditions change.
 
This subscription is subject to acceptance by the Corporation, as described
below. Unless other arrangements have been made with the Corporation,
certificates endorsed by the Corporation representing that the Common Shares and
the Warrants will be available for delivery to us in Edmonton, Alberta, at
Closing against payment of the aggregate purchase price for the Units. If we
choose not to attend the Closing to receive the certificates representing the
Units, then the Corporation will deliver such certificates to us at the address
set out for delivery on page 1 of this subscription agreement promptly after the
Closing.
 
In the event that the Minimum Amount is not achieved on or before July 31st ,
2006, all subscription funds shall be returned without interest or deduction.
 
A-2

--------------------------------------------------------------------------------


 

4.  
Acceptance of Subscription

 
This subscription may be accepted in whole or in part and the right is reserved
to the Corporation to allot to any subscriber less than the amount of the Units
subscribed for. Without limiting the generality of the foregoing, this
subscription shall not be accepted if the amount of the Units subscribed for is
less than the Minimum Subscription Amount. Confirmation of acceptance or
rejection of this subscription will be forwarded to us promptly after the
acceptance or rejection of this subscription by the Corporation. If this
subscription is rejected in whole, we understand that any certified cheques or
bank drafts delivered by us to the Corporation representing the purchase price
for the Units will be promptly returned to us without interest. If this
subscription is accepted only in part, we understand that a cheque representing
the purchase price for that portion of our subscription which is not accepted
will be promptly delivered to us, without interest.
 

5.  
Acknowledgements re: Prospectus Exemptions, etc.

 
We acknowledge and agree that the sale of the Units to us, or (if applicable) to
such others, is conditional upon, among other things:
 

(a)  
such sale being exempt from the prospectus filing requirements and the
requirements for the delivery of an offering memorandum (as defined in any
applicable United States securities legislation) of all applicable securities
legislation relating to such sale or upon the issuance of such rulings, orders,
consents or approvals as may be required to permit such sale without the
requirement of filing a prospectus or delivering an offering memorandum; and

 

(b)  
the Corporation obtaining any necessary regulatory approvals.

 
We also acknowledge and agree, that:
 

(a)  
we have not received, requested or been provided with, nor have any need to
receive, a prospectus, offering memorandum (as defined in any applicable United
States securities legislation) or similar disclosure document relating to the
offering of the Units and/or the business and affairs of the Corporation and
that the decision to enter into this subscription agreement and purchase of the
Units has not been based upon any verbal or written representation as to fact or
otherwise made by or on behalf of the Corporation or any officer, director,
employee or agent of the Corporation and that such decision is based entirely
upon information set out in this subscription agreement and currently available
public information concerning the Corporation;

 

(b)  
there has not been any advertisement of the offering of the Units in printed
public media, radio, television or telecommunications, including electronic
display such as the Internet or any seminar or meeting whose attendees have been
invited by general solicitation or general advertising;

 

(c)  
no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities made any recommendation
or endorsement with respect to the Units or the Common Shares underlying the
Units;

 

(d)  
no prospectus has been filed by the Corporation with a securities commission or
other securities regulatory authority in any jurisdiction in connection with the
issuance of the Units and such issuances are exempt from the prospectus
requirements otherwise applicable under the provisions of United States
securities laws and, as a result, in connection with our purchase of the Units
or the Common Shares underlying the Units hereunder:

 

(i)  
we are restricted from using most of the civil remedies available under United
States securities laws;

 
A-3

--------------------------------------------------------------------------------


 

(ii)  
we will not receive information that would otherwise be required to be provided
to us under applicable securities laws or contained in a prospectus prepared in
accordance with applicable securities laws; and

 

(iii)  
the Corporation is relieved from certain obligations that would otherwise apply
under such applicable securities laws;

 

(e)  
the Units are being offered for sale only on a “private placement” basis; and

 

(f)  
Bryan & Company LLP is acting as counsel to the Corporation pursuant to the
Offering and is not acting as counsel to the purchasers of the Unit.

 
We acknowledge that the Corporation may be required to provide applicable
securities regulatory authorities with a list setting forth the identities of
the beneficial purchasers of the Units and we consent to the disclosure of any
such information relating to our subscription hereunder as required for the
Corporation to properly comply with all regulatory and legislative requirements.
 
We understand and acknowledge that: (i) none of the Units or the Common Shares
underlying the Units have been or will be registered under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) nor any
applicable state securities laws and may not be offered or sold or re-offered or
resold, directly or indirectly, unless such securities have been registered
under the U.S. Securities Act and any applicable state securities laws, or are
otherwise exempt from such registration; and (ii) certificates representing the
Units and the Common Shares issuable upon the exercise of the Warrants and shall
bear a legend to such effect.
 

6.  
Registration Rights

 
We acknowledge and understand that the investor will be entitled to “piggy-back”
registration rights for the Common Shares and Common Shares issuable upon the
exercise of the Warrants within the next registration statement the Company will
file with the SEC. We acknowledge and understand that the Corporation will file
a S2SB Registration Application to the SEC within a 45 day period after the
final closing of this Private Placement and that if the application is not filed
with the SEC within 90 days the final closing, each investor will receive an
additional 10% of the original units subscribed for.
 

7.  
Conditions on Closing

 
We acknowledge and agree that, as the offering of the Units will not be
qualified by a prospectus, the offering is subject to the condition that we
execute and return to the Corporation, as applicable, all relevant documentation
required by this subscription agreement, applicable securities legislation,
regulations, rules and policies and applicable stock exchange rules.
 
We agree to: (i) provide the Corporation with such information and documents,
including certificates, statutory declarations and undertakings, as the
Corporation may reasonably require from time to time to comply with any filing
or other requirements under applicable securities legislation, regulations,
rules and policies and applicable stock exchange rules; and (ii) comply with the
provisions of any applicable securities legislation, regulations, rules and
policies and applicable stock exchange rules concerning any resale of the Units
and the Common Shares issuable upon the exercise of the Warrant.
 

8.  
Representations, Warranties and Covenants

 
We represent, warrant and covenant to and with the Corporation (and acknowledge
that the Corporation is relying thereon) as follows:
 

(a)  
Jurisdiction of Residence - we, and any person on whose behalf we are
contracting, are resident or otherwise subject to the applicable securities
legislation in the jurisdiction set out under “Subscriber's Address” on page 1
of this subscription agreement, and the purchase by and sale to us (and any
person on whose behalf we are contracting), of the Units has occurred only in
such jurisdiction. The address set out under “Subscriber’s Address” on page 1
was not created and is not used solely for the purpose of acquiring the Units
and we, and any person on whose behalf we are contracting, were solicited to
purchase in such jurisdiction and are acquiring the Units for our own account,
or for the account of a person over which we exercise sole investment
discretion, and as to which the we have the authority to make the statements set
forth in this subscription agreement. We, and any person on whose behalf we are
contracting, have not been formed solely for the purpose of entering into the
transactions contemplated by this subscription agreement;

 
A-4

--------------------------------------------------------------------------------


 

(b)  
Prospectus Exempt Purchaser - we make the representations, warranties and
covenants set out below and in Schedule "B" to this subscription agreement with
the Corporation and we are an “accredited investor” within the meaning set out
in Rule 501 under the U.S. Securities Act, by virtue of falling within one of
the categories of "accredited investor" set forth in Appendix 1 to Schedule "B"
attached hereto (PLEASE COMPLETE THE CERTIFICATE SET OUT IN SCHEDULE "B"
ATTACHED HERETO.)

 

(c)  
Legend - upon the original issuance thereof, and until such time as the same is
no longer required under applicable requirements of the U.S. Securities Act or
applicable state securities laws the certificates representing the Units and the
Common Shares issuable upon the exercise of the Warrants and all certificates
issued in exchange therefor or in substitution thereof, shall bear a legend in
substantially the form set forth below:

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF ONLY (A) TO THE CORPORATION; (B) PURSUANT TO A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE U.S. SECURITIES ACT; (C) WITHIN THE UNITED STATES IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATIONS UNDER THE U.S. SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS, AND THE SELLER HAS FURNISHED TO THE
CORPORATION AN OPINION TO SUCH EFFECT FROM COUNSEL OF RECOGNIZED STANDING
REASONABLY SATISFACTORY TO THE CORPORATION PRIOR TO SUCH OFFER, SALE OR
TRANSFER.”
 

(d)  
Investment Intent - we are acquiring the Units for our own account (or a trust
account if the subscriber is a trustee) and not as a nominee. We understand that
the purchase of the Units involves a high degree of risk and that we must bear
the economic risk of this investment indefinitely unless sale of the Units is
registered pursuant to the U.S. Securities Act, or an exemption from
registration for their sale is available. We understand that, in the view of the
United States Securities and Exchange Commission, the statutory basis for the
exemption claimed for this transaction would not be present if the offering of
the Units, although in technical compliance with Regulation D, is part of a plan
or scheme to evade the registration provisions of the U.S. Securities Act. We
are acquiring the Units for investment purposes.

 

(e)  
General Solicitation in the U.S. - we, on our own behalf and (if applicable) on
behalf of others for whom we are contracting hereunder, acknowledge that we have
not purchased the Units as a result of any general solicitation or general
advertising, as such terms are used in Regulation D under the U.S. Securities
Act, including without limitation, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
A-5

--------------------------------------------------------------------------------


 

(f)  
No Sale in Violation of the Securities Laws - we covenant that we will not
knowingly sell, transfer or otherwise dispose of the Units in violation of the
U.S. Securities Act, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or the rules and regulations of the Securities and Exchange
Commission. We will only offer and sell the Units pursuant to an effective
registration statement under the U.S. Securities Act or an exemption from the
registration provisions of the U.S. Securities Act or outside the United States
in accordance with applicable securities laws.

 

(g)  
Resale Restrictions - we have been independently advised as to, and are aware of
the restrictions with respect to trading in the Units and Common Shares
underlying the Units pursuant to the applicable securities laws and any
applicable stock exchanges;

 

(h)  
Due Execution and Delivery - we are responsible for obtaining such legal advice
as we consider necessary in connection with the execution, delivery and
performance by us of this agreement and the transactions contemplated herein and
we represent and warrant that such execution, delivery and performance shall not
contravene any applicable laws of the jurisdiction in which we are resident;

 

(i)  
Independent Tax Advice - we are solely responsible for obtaining such advice
concerning the tax consequences of our investment in the Units and we are not
relying on the Corporation for advice concerning such tax consequences;

 

(j)  
Capacity - if we and, if applicable, any person on whose behalf we are
contracting (i) are an individual, we have attained the age of majority and are
legally competent to execute this subscription agreement and to perform all
actions required pursuant hereto; or (ii) are a corporation, partnership,
unincorporated association or other entity, we, as the case may be, have the
legal capacity and competence to enter into and be bound by this subscription
agreement and we further certify that all necessary approvals of directors,
shareholders or otherwise have been given and obtained;

 

(k)  
Authority - the entering into of this subscription agreement and the completion
of the transactions contemplated herein will not result in the violation of any
of the terms and provisions of any law applicable to, or the constating
documents of, us or any purchaser on whose behalf we are contracting or of any
agreement, written or oral, to which we are or such other purchaser is a party
or by which we or such other purchaser are bound;

 

(l)  
Enforceability - this subscription agreement has been duly and validly
authorized, executed and delivered by us and, upon acceptance by the Corporation
this subscription agreement will constitute a legal, valid and binding contract
of ours, enforceable against us, in accordance with its terms;

 

(m)  
No Representation re: Resale, Refund, Future Price or Listing - no person has
made any written or oral representation to us:

 

(i)  
that any person will resell or repurchase the Units or the Common Shares
underlying the Units;

 

(ii)  
that any person will refund the purchase price of the Units or the Common Shares
underlying the Units other than as may be provided in this subscription
agreement; or

 

(iii)  
relating to the future price or value of the Units or the Common Shares
underlying the Units.

 

(n)  
Investment Experience - we have knowledge and experience with respect to
investments of this type enabling us, to evaluate the merits and risks thereof
and the capacity to obtain competent independent business, legal and tax advice
regarding this investment;

 
A-6

--------------------------------------------------------------------------------


 

(o)  
Investment Intent - we are subscribing for the Units as principal for our own
account and not for the benefit of any other person (within the meaning of
applicable securities legislation) and not with a view to resale or distribution
of all or any of the Units or the Common Shares underlying the Units, or in the
case of a subscription for the Units, by us acting as trustee or agent
(including, for greater certainty, a portfolio manager or comparable adviser)
for a principal, the we are duly authorized to execute and deliver this
subscription agreement and all other necessary documentation in connection with
such subscription on behalf of each such beneficial person, each of whom is
subscribing as principal for its own account, not for the benefit of any other
person and not with a view to the resale or distribution of the Units;

 

(p)  
Share Ownership - we own that number and type of securities of the Corporation
set forth on page 1 of this subscription agreement; and

 
We acknowledge that the foregoing representations and warranties are made by us
with the intent that they may be relied upon in determining our eligibility and
the eligibility of any person on whose behalf we are contracting, to purchase
the Units under relevant securities legislation and we hereby agree, on our own
behalf and on behalf of any person on whose behalf we are contracting, to
indemnify the Corporation against all losses, claims, costs, expenses and
damages and other liabilities which it may suffer or incur as the result of or
arising from the reliance by the Corporation on any such representation or
warranty. We further agree that by accepting the Units we shall be representing
and warranting that the foregoing representations and warranties are true as at
Closing, with the same force and effect as if they had been made by us on such
date and that they will survive the purchase by us of the Units and will
continue in full force and effect notwithstanding any subsequent disposition by
the us of the Units.
 

9.  
Commissions

 
We acknowledge that the Corporation may pay cash commission, in accordance with
all regulatory requirements, to agents for obtaining subscriptions in connection
with the offering. The Corporation has retained non-exclusive agents for this
offering.
 

10.  
Survival

 
This subscription agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the Corporation and the undersigned for a
period of three years from Closing notwithstanding the issuance of the Units or
the Common Shares issuable upon the exercise of the Warrants.
 

11.  
Governing Law

 
This agreement shall be governed by and construed in accordance with the laws of
the State of Delaware and the federal laws of the United States applicable
therein. We, hereby irrevocably attorn to the jurisdiction of the courts of the
State of Delaware with respect to any matters arising out of this agreement.
 

12.  
Costs

 
All costs and expenses incurred by us (including any fees and disbursements of
any counsel retained by us) relating to the purchase by us of the Units or the
issuance of Common Shares issuable upon the exercise of the Warrants shall be
borne by us.
 

13.  
Assignment

 
This agreement is not transferable or assignable, in whole or in part, by us or
(if applicable) by others on whose behalf we are contracting hereunder.
 

14.  
Enurement

 
This agreement will be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.
 
A-7

--------------------------------------------------------------------------------


 

16   
Entire Agreement and Headings

 
This agreement (including the schedules hereto) contains the entire agreement of
the parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein. This agreement may be amended or
modified in any respect by written instrument only. The headings contained
herein are for convenience only and shall not affect the meanings or
interpretation hereof.
 

17.   
Time of Essence

 
Time shall be of the essence of this agreement.
 

18.   
Counterparts and Facsimile Deliveries

 
This agreement may be executed in one or more counterparts, each of which
counterparts when executed shall constitute an original and all of which
counterparts so executed shall constitute one and the same instrument. The
Corporation shall be entitled to rely on delivery of a facsimile copy of this
agreement, including the completed schedules attached hereto, and acceptance by
the Corporation of any such facsimile copy shall be legally effective to create
a valid and binding agreement between the parties hereto in accordance with the
terms hereof. Notwithstanding the foregoing, the undersigned shall deliver to
the Corporation at the address specified in Section 3 hereof, an originally
executed copy of this agreement, including the schedules attached hereto, within
two business days of Closing.
 
A-8

--------------------------------------------------------------------------------


 
SCHEDULE "B"


UNITED STATES RESIDENTS ONLY



TO:
WESCORP ENERGY INC.

 
The undersigned ("Subscriber") hereby represents, covenants and certifies to
Wescorp Energy Inc that the Subscriber is:
 

1.  
purchasing the securities of the Corporation as principal;

 

2.  
it or its disclosed principal is resident in or subject to the laws of the
United States; and

 

3.  
it or its disclosed principal is an "accredited investor" (as that term is
defined in Regulation D under the U.S. Securities Act) by virtue of satisfying
the indicated criteria on Appendix 1 hereto.

 
DATED this______ day of __________________, 20___.
 

 
Name of Entity
 
 
 

--------------------------------------------------------------------------------

Authorized Signature
 
 
 

--------------------------------------------------------------------------------

Print Name of Signatory

 
B-1

--------------------------------------------------------------------------------



Appendix 1
To Schedule "B"


The undersigned represents, warrants and certifies that he/she or its disclosed
purchaser is [PLEASE INITIAL OR PUT A CHECKMARK ON THE LINE TO THE LEFT OF THE
APPLICABLE ITEM]



 ___________  
(a)  
 
A bank as defined in section 3(a)(2) of the U.S. Securities Act or a savings and
loan association or other institution as defined in section 3(a)(5)(A) of the
U.S. Securities Act whether acting in its individual or fiduciary capacity;
           ___________  
(b)  
 
A broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934 (United States);
           ___________  
(c)  
 
An insurance company as defined in section 2(a)(13) of the U.S. Securities Act;
           ___________   
(d)  
 
An investment company registered under the Investment Company Act of 1940
(United States) or a business development company as defined in section 2(a)(48)
of that Act;
           ___________  
(e)  
 
A Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States);
           ___________   
(f)  
 
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivision, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
           ___________  
(g)  
 
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (United States) if the investment decision is made by a
plan fiduciary, as defined in section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;
           ___________   
(h)  
 
A private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);
           ___________  
(i)  
 
An organization described in section 501(c)(3) of the Internal Revenue Code
(United States), corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;
           ___________  
(j)  
 
A director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
           ___________   
(k)  
 
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;
           ___________   
(l)  
 
A natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $5,000,000;
           ___________   
(m)  
 
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii); or
           ___________   
(n)  
 
An entity in which all of the equity owners are accredited investors.

 
B-2

--------------------------------------------------------------------------------


 